      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 1 of 25




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

JENNIFER MADRIGAL,                                 )
                                                   )
                              Plaintiff,           )
v.                                                 )
                                                   )
WESTWOOD VIEW ELEMENTARY,                          )
8200 W. 71st Street                                )
Shawnee Mission, KS 66204                          )   Case No. 2:19-cv-02472
                                                   )
                                                   )
and                                                )
                                                   )
UNIFIED SCHOOL DISTRICT NO. 512                    )
  known as                                         )
SHAWNEE MISSION SCHOOL DISTRICT,                   )
8200 W. 71st Street                                )
Shawnee Mission, KS 66204                          )
                                                   )   REQUEST FOR JURY TRIAL
                              Defendants.          )

                                           COMPLAINT

       COMES NOW Plaintiff Jennifer Madrigal (“Plaintiff”), by and through her undersigned

attorney, and for her Complaint against Defendants Westwood View Elementary, Shawnee

Mission School District, and Shawnee Mission Board of Education (hereinafter, collectively,

“Defendants”) alleges and states as follows:

                                  Parties and Jurisdiction

       1.      Plaintiff is a citizen of the United States, residing in Johnson County, Kansas

and, at all times pertinent to this Complaint for Damages, was an “employee” within the meaning

of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”) as amended.

       2.      Defendant Westwood View Elementary is, and at all times pertinent to this

Complaint for Damages, was an “employer” within the meaning of the ADA.




                                               1
       Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 2 of 25




        3.      Defendant Unified School District No. 512 known as Shawnee Mission School

District (hereinafter “Defendant District”) is, and at all times pertinent to this Complaint for

Damages, was an “employer” within the meaning of the ADA.

        4.      This is an employment discrimination and retaliation lawsuit based upon and

arising under the ADA.

        5.      All of the unlawful acts and practices set forth below were committed within

Johnson County, Kansas. Jurisdiction and venue are proper in the District of Kansas pursuant to

28 U.S.C. § 1331 and 28 U.S.C. § 1391.

                      Administrative Procedure and Procedural Posture

        6.      On or about July 24, 2018, Plaintiff timely filed a Charge of Discrimination

against Defendants dually with the Equal Employment Opportunity Commission (“EEOC”) and

the Kansas Human Rights Commission (“KHRC”) on the basis of Plaintiff’s daughter’s

disability and/or perceived disability, and for retaliation; upon filing the EEOC sent Plaintiff two

copies, with different file stamp numbers. (File stamped copies are attached as Exhibit A and

Exhibit B and incorporated by reference as if fully set forth herein).

        7.      On May 17, 2019, the United States Department of Justice Civil Rights Division

mailed to Plaintiff Notices of Right to Sue (attached as Exhibit C and Exhibit D and incorporated

by reference as if fully set forth herein).

        8.      The aforesaid Charge of Discrimination provided the EEOC sufficient

opportunity to investigate the full scope of the controversy between the parties and, accordingly,

the sweep of this judicial complaint may be and is as broad as the scope of an EEOC

investigation of Plaintiff’s claims and the involved parties, which could reasonably be expected

to have grown out of the Charge of Discrimination.




                                                2
       Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 3 of 25




        9.       Through the filing of Plaintiff’s Charge of Discrimination, Defendants were

afforded notice of Plaintiff’s claims and the opportunity to participate in voluntary compliance.

        10.      Plaintiff has satisfied all private, administrative and judicial prerequisites to the

institution of this action.

                              General Allegations Common to All Counts

        11.     Plaintiff was an employee of Defendants from approximately August of 2015

until approximately May 29, 2018, when Plaintiff was terminated.

        12.     Plaintiff was employed by Defendants as an art teacher.

        13.     When Plaintiff first began working for Defendants, Plaintiff was hopeful that

Plaintiff’s daughters would be able to transfer to Westwood so that they could attend the same

school where Plaintiff taught and be closer to Plaintiff.

        14.     Plaintiff saw that many other teachers at Westwood also had their children attend

school there.

        15.     One of Plaintiff’s daughters, has a chromosome disorder which affects her major

life activities including speaking, communicating, self-care, and learning.

        16.     When Plaintiff asked the school’s principal, and Plaintiff’s supervisor, Kathy

Keith (hereinafter “Keith”), if Plaintiff’s daughters could transfer to Westwood in 2016, Keith

said no.

        17.     Plaintiff asked again in 2017, and once again Keith said no.

        18.     In 2017, after speaking to other teachers, Plaintiff found out that the transfer

policy allowed a transfer if spots were available, which they were.

        19.     In or around August of 2017, Plaintiff was thrilled to find out that Plaintiff’s

daughters, would be transferring to Westwood.




                                                 3
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 4 of 25




       20.     Once Plaintiff informed Keith about this, Plaintiff could tell immediately that

Keith was upset about Plaintiff’s daughter’s transfer.

       21.     Keith knew about Plaintiff’s daughter’s disability because Plaintiff had discussed

it with Keith and it became clear to Plaintiff that Keith did not want Plaintiff’s daughter to

transfer to Westwood because of Plaintiff’s daughter’s disability.

       22.     After being notified of Plaintiff’s daughter’s transfer, Keith’s demeanor towards

Plaintiff immediately and permanently changed and Keith became extremely critical of

everything that Plaintiff did.

       23.     Prior to Plaintiff’s daughter’s transfer, no complaints from Keith or anyone else

had been made about Plaintiff or Plaintiff’s teaching performance.

       24.     During Plaintiff’s time at Westwood prior to this transfer, Plaintiff received

positive evaluations and feedback from parents and other teachers.

       25.     On or around August 28, 2017, Keith began haranguing Plaintiff for Plaintiff’s

use flex hours, asking if Plaintiff knew that “Plaintiff hours were from 7:50 to 1:12 only.”

       26.     Plaintiff thought this seemed odd because the previous school year (the year

before Plaintiff moved Plaintiff’s daughters), Keith had discussed flex hours with Plaintiff and

another teacher and gave them permission to use these if needed.

       27.     Plaintiff approached the other teacher and asked if it was still that teacher’s

understanding that they could use flex hours, and the other teacher told Plaintiff that the policy

had not changed for her and that she was still actively using flex hours.

       28.     Keith also berated Plaintiff for picking up another teacher’s class.




                                                4
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 5 of 25




         29.   Picking up another teacher’s class was a common practice at the school; other

teachers did this frequently, and Plaintiff did so before Plaintiff’s daughter’s transfer without any

complaint or criticism from Keith.

         30.   This treatment made Plaintiff feel like Keith had decided to impose separate and

distinct rules that applied to no one at the school but Plaintiff because of Plaintiff association

with Plaintiff’s daughter, a person with a disability.

         31.   On October 23, 2017, Plaintiff sent Keith an email letting her know that several

staff/coworkers had asked Plaintiff in passing what they could do to help Plaintiff’s nephew who

was battling cancer and Plaintiff asked Keith if Plaintiff could send out an email identifying

ways staff and coworkers could help.

         32.   Plaintiff included a copy of the email Plaintiff was requesting to send in this

correspondence.

         33.   Keith ignored Plaintiff’s email and never replied or granted Plaintiff permission to

send out the correspondence.

         34.   Keith allowed other staff members to send similar emails selling girl scout

cookies, for band camp, or selling other products.

         35.   Upon information and belief, Keith did not give Plaintiff permission to send out

the message because of Plaintiff’s association with her daughter, a person with a disability.

         36.   In October of 2011, Keith also stopped calling Plaintiff by Plaintiff’s first name

and began calling Plaintiff “Ms. Madrigal” while continuing to call other teachers by their first

names.

         37.   Plaintiff believed she was singled out in this way because of Plaintiff’s

association with Plaintiff’s daughter.




                                                 5
       Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 6 of 25




        38.    On or about September 25, 2017, Plaintiff attended a meeting with Keith about a

recent observation Keith had completed of Plaintiff’s classroom.

        39.    In the meeting, Keith asked Plaintiff what Plaintiff thought of the class Keith had

recently observed.

        40.    Plaintiff told Keith that Plaintiff thought it was a great class, that Plaintiff was

excited about what the students were working on, and that the students were all on task and we

were getting lots accomplished.

        41.    Keith informed Plaintiff that was not what Keith saw, and she presented

numerous critiques about the class.

        42.    Keith’s critiques were inconsistent with what Plaintiff had observed because the

class appeared to Plaintiff to go very well.

        43.    Keith stated that she saw two girls talking about a movie they had seen.

        44.    Plaintiff asked Keith if the girls were working and Keith said that was not the

point and that the student’s conversation should always be on task.

        45.    Plaintiff reminded Keith that in art class students were allowed to talk while they

worked, as long as they were completing the assigned task, which was a practice across the

district.

        46.    Keith insisted that Plaintiff needed to manage the conversations of each student

and said that if Plaintiff’s classroom management skills were not up to the task that Plaintiff

should seek help for this.

        47.    When Plaintiff asked Keith how Plaintiff should address controlling what students

say or discuss, she was unable to offer a solution for Plaintiff to implement.




                                                6
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 7 of 25




       48.     Keith also critiqued Plaintiff about several boys who were using iPads and

Plaintiff explained to her that they were using a district-approved pottery app.

       49.     Keith then reprimanded Plaintiff for the fact that chalk pastels where out on

another table with iPads.

       50.     Plaintiff explained to Keith that some students were still working on their

assignment, and they were using the iPads to look at what they were drawing with chalk pastels.

       51.     In response, Keith told Plaintiff that this was no longer allowed, and that she did

not want iPads in art unless it was only pencil and paper research.

       52.     Plaintiff did to know why these strict requirements were being placed on

Plaintiff’s classroom and Plaintiff asked if something had happened, but Keith said it had not.

       53.     Plaintiff explained to Keith that Plaintiff had rules in place for the iPads and that

in three years the children had not had any incidents with the iPads.

       54.     Plaintiff also explained that in Plaintiff’s experience, the students has done a great

job with the iPads in art and that it was an instrumental tool in teaching and in meeting standards.

       55.     Keith told Plaintiff that Plaintiff would have to find different ways to meet those

standards.

       56.     Prior to this, Plaintiff had received recognition from other teachers around the

district for how well Plaintiff integrated iPads into Plaintiff’s lessons and others had requested

copies of Plaintiff’s lesson plans.

       57.     There was no valid reason for Keith to single out Plaintiff with these requirements

because other art rooms used iPads the same way Plaintiff did, and because Keith allowed iPads

at lunch time surrounded by food.




                                                7
         Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 8 of 25




         58.   Also, at one point, Plaintiff walked into a classroom and saw a teacher who had

iPads out with watercolor paints.

         59.   Plaintiff asked the teacher if she was allowed to do this and she responded, “why

wouldn’t I be able to?”

         60.   This made it clear to Plaintiff that Plaintiff was being singled out and treated

differently than other teachers.

         61.   Plaintiff was also aware of other instances where students were allowed to have

iPads out with art supplies and another teacher informed Plaintiff that Keith came into her room

and saw this frequently and never said anything.

         62.   Also at the September 25, 2017 meeting about Keith’s classroom observation of

Plaintiff, Keith told Plaintiff that she had serious concerns about Plaintiff meeting Plaintiff’s

goals.

         63.   Keith also told Plaintiff that Plaintiff was no longer allowed to have Plaintiff’s

phone out during school hours because Keith said she saw Plaintiff on a phone call during class

time.

         64.   Plaintiff had not been on a phone call, she had been using her phone to look up

the school address and other information to write on the board for students entering a contest.

         65.   It was common for teachers at Westwood View Elementary to use their phones

for reasons such as this during school hours.

         66.   Plaintiff never made a personal call in Plaintiff classroom.

         67.   Plaintiff informed Keith that Plaintiff was using Plaintiff phone in this way, but

Keith still told Plaintiff that Plaintiff could no longer have her phone out.




                                                 8
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 9 of 25




       68.       Upon information and belief, no other teacher was told they could no longer use

their phone except for Plaintiff.

       69.       Plaintiff reported this treatment on or about September 26, 2018 to Lachelle Sigg

in Human Resources and told Sigg that Plaintiff felt that she was being treated this way because

of her disabled daughter.

       70.       When Plaintiff said this, Sigg laughed and stated, “My principals don’t

discriminate.”

       71.       Plaintiff felt like Sigg was extremely dismissive of Plaintiff’s complaints and

implied that Plaintiff had no basis to be making these complaints and that Plaintiff did not know

what Plaintiff was talking about.

       72.       Sigg suggested that the first step would be meeting in person with Keith, but this

made Plaintiff feel very uncomfortable.

       73.       Sigg also stated in an email about filing a formal complaint that “I am in no way

suggesting you should or should not file a complaint” and Sigg’s email and dismissive attitude

discouraged Plaintiff from filing a formal complaint at that time.

       74.       Just a few days later, on or about September 28, 2017, Plaintiff received an angry

email from Keith regarding Plaintiff’s daughter’s support on field trips.

       75.       Keith instructed Plaintiff that she was not allowed to discuss Plaintiff’s daughter

Plaintiff’s daughter and her needs with anyone at the school other than Keith, Mrs. McGill and

Mrs. Waeckerle.

       76.       Keith claimed it was unprofessional for Plaintiff to discuss this with any other

members of school faculty.




                                                 9
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 10 of 25




       77.     This email was very upsetting to Plaintiff because it referred to an innocent

conversation when Plaintiff’s daughter’s paraprofessional sat down with Plaintiff at lunch one

day and there had been nothing inappropriate about the conversation.

       78.     The paraprofessional began asking Plaintiff about Plaintiff’s daughter and

Plaintiff told her that in the past Plaintiff had gone on field trips with Plaintiff’s daughter to help

her teacher because Plaintiff’s daughter often wandered off during field trips and that Plaintiff

could no longer do that because of her current job.

       79.     The paraprofessional remarked that maybe she could attend field trips with

Plaintiff’s daughter and that she would inquire about that.

       80.     In Keith’s email, Keith discouraged Plaintiff from inquiring about services for

Plaintiff’s daughter stating that “I assure you that I have personally reviewed Plaintiff’s

daughter’s IEP and I am confident that we are meeting her goals.”

       81.     The email also implied that Plaintiff was having trouble working and parenting in

the same environment as Plaintiff’s child, which was not true.

       82.     Before this time, Plaintiff have never heard of such a rule for other teachers

whose children attended the school.

       83.     On or about October 4th, 2018, Keith observed Plaintiff’s classroom again.

       84.     On October 6, 2017 Keith met with Plaintiff about this observation and asked

Plaintiff to add a goal for classroom management to Plaintiff yearly goals.

       85.     In Plaintiff’s experience, it was unusual for Keith to observe a classroom so

frequently.

       86.     At this meeting, Keith stated the volume was too loud in Plaintiff class.




                                                 10
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 11 of 25




        87.     Plaintiff invited Keith to come by Plaintiff’s class the following Monday so they

could figure out what an acceptable noise level was for the classroom.

        88.     During the meeting Keith agreed to do so, but on Monday she did not come.

        89.     Keith also cited Plaintiff for a five-year-old student telling another student that his

“butt stinks,” a comment which Plaintiff did not hear.

        90.     Plaintiff was also cited for students being “off topic” even though Plaintiff

reminded her that students could speak freely as long as they were completing the task at hand,

which was the generally accepted rule for art classes in the district.

        91.     Keith also critiqued Plaintiff for being “off topic” when Plaintiff spoke to one

five-year old student about their birthday and spoke to another student who was crying about

missing their parents.

        92.     All of these criticisms seemed to Plaintiff at the time to be completely

unreasonable and unrelated to any legitimate pedagogical goal.

        93.     On or around October 10, 2017, Keith stated she had received a complaint about

Plaintiff from one of the parents, Emily Hess, regarding the makerspace technology and she

needed to meet with Plaintiff about it.

        94.     Plaintiff was surprised by this and Plaintiff reached out to Emily to apologize.

        95.     When Plaintiff did, Hess seemed surprised and replied that she was not upset at

all and apologized for the misunderstanding. She stated that she was simply interested in learning

how the makerspace technology worked and what the art class had been doing in general.

        96.     It was natural for Hess to be interested in this because she worked for the Kansas

City Art Institute.




                                                 11
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 12 of 25




         97.    Upon information and belief, Keith manufactured this complaint from Hess’

inquiry as a pretext to discipline and eventually terminate Plaintiff and did this because of

Plaintiff association with Plaintiff’s daughter, a person with a disability.

         98.    Because Plaintiff was being singled out, she contacted the National Education

Association (“NEA”), the teacher’s union, reported this treatment to them, and requested their

assistance.

         99.    On or about October 23, 2017, Keith called Plaintiff into a meeting about the

purported “complaint” by Emily (the parent Plaintiff had contacted).

         100.   Keith seemed very angry that Plaintiff had brought an NEA representative with

her, stating that the meeting could have been handled without them and suggesting Plaintiff was

making too big of a deal about the meeting.

         101.   Keith also stated again during this meeting that after Plaintiff’s observation she

felt like Plaintiff would not meet Plaintiff goals.

         102.   In response, the union representative, Linda Seick, suggested that Keith move

forward Plaintiff’s formal observation to allow Keith to provide information for areas she

thought Plaintiff needed to improve and to give Plaintiff time to meet Keith’s demands.

         103.   On October 26, 2017, Plaintiff contacted Seick and asked if it was time to address

Keith’s discrimination for Plaintiff’s daughter Plaintiff’s daughter attending Westwood.

         104.   Seick discouraged Plaintiff from doing this because of the fear of retaliation by

Keith.

         105.   On or around November 16, 2017, Keith scheduled Plaintiff’s formal review and

marked Plaintiff negatively, despite the fact that the class Keith observed went very well.




                                                 12
       Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 13 of 25




        106.     Plaintiff informed Seick that Plaintiff was having the same concerns as before

about Keith’s discrimination, but Plaintiff was again discouraged from bringing this up because

of fear of additional retaliation by Keith.

        107.     In response to Keith’s demands, Plaintiff did everything Plaintiff could to comply

with Keith’s directions.

        108.     Plaintiff worked with Ali Bivona, Defendant’s instructional coach, to develop an

iPad space in Plaintiff’s classroom and Plaintiff worked tirelessly on implementing every piece

of feedback.

        109.     According to others who observed Plaintiff’s class, Plaintiff was doing a great

job.

        110.     Despite this, Keith continued to review Plaintiff negatively and to find fault with

Plaintiff’s teaching and her classroom.

        111.     In approximately December of 2017, Keith visited Plaintiff’s room while Plaintiff

was teaching sixth grade.

        112.     Keith was looking at student art being displayed in Plaintiff’s classroom and

Keith inquired about one student’s work in particular, asking Plaintiff several questions about it

and claiming that it was inappropriate.

        113.     At that point Plaintiff’s class was starting to get bored waiting on Plaintiff, so she

asked Keith if she could get back to them and Keith left, taking the art with her.

        114.     Plaintiff visited Keith’s office the next morning before school to see what came of

the situation.

        115.     Keith told Plaintiff that another teacher and a counselor saw what Keith was

talking about, and that Plaintiff must be messing around with her.




                                                  13
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 14 of 25




        116.     Keith wanted Plaintiff stare at the art only in a certain way and Keith positioned it

the way she wanted Plaintiff to look at it.

        117.     When Plaintiff did not see anything, Keith was extremely frustrated and said

Plaintiff was being difficult.

        118.     Keith stated that a representation of an outstretched arm was a phallus and

accused Plaintiff of intentionally letting the child make phallic art.

        119.     Keith stated that others saw it and so that must be what it was.

        120.     Plaintiff was shocked as she knew that was not what the child intended and the

child had no history of making inappropriate art.

        121.     In fact, the student was very excited about this project because it was of one of his

favorite characters and Plaintiff had been proud of his ability to finish this artwork (as the student

had been a struggle in the past).

        122.     The other teacher that Keith claimed saw the phallus told Plaintiff that if she was

just looking at the art without Keith pointing it out, she would not have seen anything

inappropriate.

        123.     The counselor also stated that she too did not see anything at first until Keith

pressed and presented it as a phallus.

        124.     The counselor laughed it off at that time, thinking it was strange, but never once

doubting Plaintiff’s classroom management or Plaintiff’s morals.

        125.     Keith emailed Plaintiff later stating that she had called the student’s mother to

come get the project and that it would not be allowed in the art fair and questioning why Plaintiff

had not directed the child to correct the art.




                                                 14
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 15 of 25




       126.    The parents of the child were shocked by Keith’s accusations and they found it

absurd that Keith thought their child would create phallic art.

       127.    They were angry and felt that Keith was sexualizing their child.

       128.    In fact, the father of the child was so upset by Keith’s suggestion that he broke the

arm off of the sculpture in front of Keith.

       129.    Upon information and belief, Keith accused Plaintiff of intentionally encouraging

the student to create phallic art so that Keith would have a pretext to reprimand and terminate

Plaintiff because of Plaintiff’s association with her daughter, a person with a disability.

       130.     On or around December 4, 2017, Keith informed Plaintiff that Keith did not

believe that Plaintiff would meet one of Plaintiff’s performance goals.

       131.    Plaintiff asked Keith several times by email what this meant but Keith did not

respond.

       132.    On or about December 13, 2017, Plaintiff again requested to meet with Sigg at

Human Resources and again reported Keith’s discrimination.

       133.    Plaintiff brought Sigg a timeline of the discrimination Plaintiff had encountered,

but Sigg did not even look at the information, she just passed it back to Plaintiff.

       134.    When Sigg handed it back to Plaintiff, she stated that her principals do not lie, and

that Keith could not have gotten as far as she had by discriminating.

       135.    To Plaintiff’s knowledge, Plaintiff’s complaint was not investigated or taken

seriously by Human Resources.

       136.    Plaintiff left this meeting in tears because Plaintiff knew that Human Resources

was not going to do anything to help end the discrimination by Keith.




                                                 15
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 16 of 25




        137.    On or about December 15, 2017 Plaintiff again addressed Keith’s discrimination

with Seik but Seik stated in response that we should consider “the possible consequences” of

addressing this discrimination, referring to retaliation by Keith and making it clear that the

discrimination would not be addressed.

        138.    On or about January 5, 2018, Keith was observing Plaintiff’s class and a child was

asking great questions during Plaintiff’s class, so Plaintiff used it as a teaching moment to

answer his questions in front of the class (another common teaching technique used in the

district).

        139.    Keith later critiqued Plaintiff for letting the child “monopolize” the conversation

and said he should be silenced or disciplined for asking questions.

        140.    On or about January 17, 2018, Megan Burright, an Instructional coach in the

district, observed Plaintiff class.

        141.    Afterwards, she gave Plaintiff positive feedback, including that Plaintiff held

students accountable, had good classroom management and had a positive classroom culture.

        142.    Burright stated that she had learned some great tips observing Plaintiff, including

tips on class management and was taking some of those tips back to her classroom.

        143.    Burright said that she had a hard time coming up with areas for improvement and

the feedback she provided were just some suggestions.

        144.    A few months earlier, on or about October 28, 2017, a parent of two students at

Westwood also sent Plaintiff an email stating that she had observed Plaintiff class and that

Plaintiff had done a great job with the class.




                                                 16
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 17 of 25




        145.    These observations made it clear to Plaintiff that she was performing well in her

teaching and class management, and that Keith was picking on Plaintiff and trying to find things

wrong with Plaintiff’s teaching because of Plaintiff’s association with her daughter.

        146.    In February of 2018, Plaintiff was at school after hours for a parent teacher

conference.

        147.    During that meeting, Keith made fun of Plaintiff’s disabled daughter, mocking her

lack of verbal ability and her almost not making it to the restroom in time.

        148.    Keith performed the gestures Plaintiff’s daughter makes when she needs to use

the restroom and laughed hysterically.

        149.    Plaintiff was so upset by this that Plaintiff went to her classroom and cried.

        150.    Plaintiff reported Keith’s treatment to Plaintiff’s union representative as Plaintiff

had many times before, but the Union again discouraged Plaintiff from making a report and

Plaintiff felt that if Plaintiff reported this, she could lose her job.

        151.    It was also clear that HR would do nothing to help Plaintiff and would just say

that their principals did not discriminate.

        152.    On or about February 12, 2018, Keith informed Plaintiff that she would not renew

Plaintiff’s contract after marking Plaintiff ineffective on two out of three of the goals from an

earlier evaluation.

        153.    Keith did this despite the fact that Plaintiff met all of the program expectations

Keith had created for Plaintiff.

        154.    Plaintiff was devastated by this news and during the bi-weekly meetings leading

up to this, Keith had led Plaintiff to believe that Plaintiff was meeting these goals and Keith

stated that Plaintiff had made progress.




                                                   17
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 18 of 25




       155.      On approximately February 16, 2018, one of the teachers at Plaintiff’s school sent

a letter to the NEA which mentioned that she felt like Plaintiff was being retaliated against

following Plaintiff’s daughter’s transfer to the school.

       156.      Plaintiff was told that Plaintiff would need to resign by April 13, 2018 or

Plaintiff’s contract would go to the board for non-renewal.

       157.      Because Plaintiff’s contract was not renewed, Plaintiff had to look for other

teaching jobs.

       158.      Plaintiff received many letters of recommendation from teachers at Westwood

and from the parents of Plaintiff students as well.

       159.      One parent, Lisa Hill, wrote in her recommendation letter, “Ms. Madrigal

possesses a warm personality and maintains a good rapport with the students and families.”

       160.      Sara Trucksess, parent and former PTA president at Westwood, wrote “She is

beloved by all three of Plaintiff children who are her students and it is clear that she fosters a

great sense of creativity in them.”

       161.      Additionally, one of the teachers, Brian Quick, wrote, “As good as an art teacher

as she is, Mrs. Madrigal is even better at building relationships with her students and fellow staff

members.”

       162.      On approximately March 7, 2018, Plaintiff found that Plaintiff did not get the

position Plaintiff had applied for at Roseland School, which had previously been enthusiastic

about having Plaintiff work there, until after they spoke to HR.

       163.      The contact for the position stated “we are not moving forward with your

application request” after she “received clarification from HR.”




                                                18
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 19 of 25




        164.    After speaking with the Roseland contact on the phone, it was clear that Plaintiff

was blocked from getting the job because of Plaintiff’s complaints and because of Plaintiff’s

daughter.

        165.    In the beginning of April 2018, Plaintiff reached out to Plaintiff’s daughter’s

special education teacher, Jackie Chatman, about Keith’s discrimination.

        166.    On or about April 9, 2018, Plaintiff also made a formal complaint to Human

Resources about the February incident where Keith made fun of Plaintiff’s daughter.

        167.    Shortly after that, Plaintiff received a response that Plaintiff claims were

unfounded. It is clear to Plaintiff that her complaints were not taken seriously and were not

investigated.

        168.    Plaintiff was terrified of her career being ruined because of Keith’s feelings about

Plaintiff’s daughter’s disability.

        169.    Plaintiff knew that a non-renewal of a contract could make it much more difficult

to get a job.

        170.    Because of this, on April 11, 2018, Plaintiff offered her resignation.

        171.    However, after thinking about this long and hard, Plaintiff rescinded her

resignation on or about April 13, 2018.

        172.    Plaintiff felt that she should not be forced out of her job because of Keith’s

discriminatory treatment towards Plaintiff.

        173.    Plaintiff instead requested an investigation into Keith’s discrimination against

Plaintiff and she sent a letter to the school board as well as Human Resources.

        174.    Plaintiff received confirmation on or about April 18, 2018 that Plaintiff’s

resignation had been rescinded and Plaintiff was informed that the school was recommending




                                                 19
        Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 20 of 25




Plaintiff’s non-renewal and that the decision would be made by the school board on April 23,

2018.

         175.   On or about April 23, 2018, Plaintiff was notified by Terry Wintering that

Plaintiff would not be allowed to present Plaintiff’s case before the board at their meeting to

decide renewal of Plaintiff’s contract.

         176.   Because Plaintiff was not allowed to speak at this meeting, Plaintiff sent a letter to

the school board members explaining to them how much it meant to Plaintiff to be a teacher and

how much the students meant to Plaintiff.

         177.   Plaintiff explained to them why Plaintiff contract should be renewed, and Plaintiff

assembled a packet of positive recommendations and notes from parents and fellow teachers at

Westwood.

         178.   Plaintiff cited Plaintiff’s reviews from past teaching jobs and Plaintiff mentioned

that Plaintiff had not had any complaints from parents or from the other teachers.

         179.   On or about April 26, 2018, Plaintiff was notified that Plaintiff was not renewed

by the board and that Plaintiff would be terminated.

         180.   On or about May 23, 2018, Pam from Human Resources informed Plaintiff that

her investigation was compete and stated that she found, “no evidence supporting that Ms. Keith

treated you or your daughter differently and/or harassed her or you as a result of her attendance

at Westwood View.”

         181.   Plaintiff requested to meet with the Superintendent about this investigation, but he

never responded.

         182.   Plaintiff’s contract was not renewed, and Plaintiff’s employment ended on or

about May 29, 2018.




                                                 20
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 21 of 25




       183.    After, filing Plaintiff’s charge of discrimination, Plaintiff noticed that the care of

her daughter began to suffer at Westwood.

       184.    Most of the individuals at the school would not speak to Plaintiff about her

daughter’s care and Plaintiff’s daughter began having issues much more frequently such as not

making it to the bathroom in time or wandering the halls and not making it to class.

       185.    These issues were difficult to address without the ability to have meaningful

conversations about Plaintiff’s daughter’s learning and care.

       186.    In October of 2018, the school speech pathologist called Plaintiff to ask if

Plaintiff would consider a re-evaluation of Plaintiff’s daughter to get her back on an assisted

language device.

       187.    Plaintiff was surprised to receive this information from her and asked her why she

called and not the school psychologist because it is the school psychologist’s job to ask for

evaluations.

       188.    The speech pathologist insinuated that most people at Westwood did not want to

speak to Plaintiff because of Plaintiff Charge of Discrimination and that they asked the speech

pathologist to call Plaintiff because they had a relationship.

       189.    The speech pathologist told Plaintiff the new psychologist (whom Plaintiff have

never met), knows all about the Charge of Discrimination and has been talking to people about it

in regard to Plaintiff’s daughter.

       190.    This treatment has affected Plaintiff’s daughter’s ability to learn and has made

things much more stressful for her and for Plaintiff’s family.

       191.    In June of 2018, Plaintiff received a letter that her daughters would be removed

from school but the letter did not say why.




                                                 21
        Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 22 of 25




         192.   When Plaintiff reached out to Keith inquiring about this, she was told that she was

not the person to speak to about it, despite the fact that the letter clearly stated that Keith was the

person to speak to about it.

         193.   When Plaintiff’s husband spoke to Keith about how the lack of good cause for

removal of the children from school, the children were finally reinstated.

         194.   Upon information and belief, Keith attempted to remove the children from the

school because of Plaintiff’s complaints of discrimination and because of Plaintiff’s daughter’s

disability but was forced to reinstate the children because she did not have good cause to remove

them.

          COUNT I - DISPARATE TREATMENT IN VIOLATION OF THE ADA

         195.   Plaintiff hereby re-alleges and incorporates by reference the allegations contained

in the above-stated paragraphs.

         196.   Plaintiff’s daughter is disabled, as defined by the ADA, at all relevant times

herein and/or Defendants regarded Plaintiff’s daughter as being disabled.

         197.   Specifically, Plaintiff’s daughter suffers medical conditions which substantially

limit her major life activities, including self-care, learning, and communicating. At all relevant

times, including prior to Plaintiff’s termination, Defendants were aware that Plaintiff’s daughter

had a record of having such impairment.

         198.   Plaintiff’s daughter has a disability as defined by the ADA, due to her impairment

and/or Defendant’s perception that Plaintiff’s daughter is disabled.

         199.   Plaintiff was qualified for her job.

         200.   Defendants knew of Plaintiff’s daughter’s disability.




                                                 22
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 23 of 25




          201.   Defendants unlawfully and intentionally discriminated against Plaintiff based on

her daughter’s disability and/or because they regarded her as disabled, and acted in bad faith by

interfering with, recklessly disregarding, and denying her legal rights when they terminated

Plaintiff’s employment.

          202.   Defendants’ conduct violated the ADA including by Defendants harassment and

termination of Plaintiff.

          203.   Plaintiff’s daughter’s disability and/or Defendants perception that Plaintiff’s

daughter is disabled, was a motivating factor in Defendants decision to terminate Plaintiff’s

employment.

          204.   As a direct and proximate result of Defendants actions and/or omissions, Plaintiff

has been deprived of income, as well as other monetary and non-monetary benefits.

          205.   As a further direct and proximate result of Defendants actions and/or omissions,

Plaintiff has suffered a loss of self-esteem, humiliation, emotional distress and mental anguish

and pain, and related compensatory damages.

          206.   By failing to take prompt and effective remedial action, Defendants in effect

condoned, ratified and/or authorized the discrimination against Plaintiff.

          207.   As shown by the foregoing, Defendants conduct was willful, wanton, and

malicious, and showed complete indifference to or conscious disregard for the rights of others,

including the rights of the Plaintiff, thus, justifying an award of punitive damages in an amount

sufficient to punish Defendants or to deter them and other companies from the conduct in the

future.

          WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

the Defendants for economic damages, including, but not limited to: back pay, lost benefits, and




                                                23
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 24 of 25




front pay, injunctive relief, compensatory damages, punitive damages, for reasonable attorneys’

fees and costs incurred herein, for pre- and post-judgment interest as allowed by law, and for

such other and further legal and equitable relief as this Court deems just and proper.

                COUNT II - RETALIATION IN VIOLATION OF THE ADA

       208.    Plaintiff hereby re-alleges and incorporates by reference the allegations contained

in the above-stated paragraphs.

       209.    Plaintiff’s daughter is disabled and/or Defendants regarded her as disabled, as

defined by the ADA, at all relevant times herein.

       210.    Plaintiff’s daughter is a member of a protected class because of her disability

and/or because she was regarded as being disabled, and because she requested an

accommodation.

       211.    Plaintiff complained of and opposed Defendants’ discriminatory treatment when

she made informal and formal complaints of discrimination and retaliation to Human Resources

because of Plaintiff’s daughter’s disability.

       212.    In retaliation for Plaintiff’s complaints Plaintiff was terminated by Defendants.

       213.    As a direct and proximate result of the Defendants’ actions and/or omissions,

Plaintiff has been deprived of income, including wages and benefit as well as other monetary and

non-monetary benefits.

       214.    As a further direct and proximate result of Defendants’ actions and/or omissions,

Plaintiff has suffered a loss of self-esteem, humiliation, emotional distress and mental anguish

and pain, and related compensatory damages.

       215.    By failing to take prompt and effective remedial action, Defendants, in effect

condoned, ratified and/or authorized the discrimination against Plaintiff.




                                                24
      Case 2:19-cv-02472-JWL-KGG Document 1 Filed 08/14/19 Page 25 of 25




          216.   As shown by the foregoing, Defendants’ conduct was willful, wanton, and

malicious, and showed complete indifference to or conscious disregard for the rights of others,

including the rights of the Plaintiff, thus, justifying an award of punitive damages in an amount

sufficient to punish Defendants or to deter them and other companies from the conduct in the

future.

          WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

the Defendants for economic damages, including, but not limited to: back pay, lost benefits, and

front pay, injunctive relief, compensatory damages, punitive damages, for reasonable attorneys’

fees and costs incurred herein, for pre- and post-judgment interest as allowed by law, and for

such other and further legal and equitable relief as this Court deems just and proper.

                    Demand for Jury Trial and Designation of Place of Trial

          Plaintiff requests a trial by jury, in Kansas City, Kansas, on all matters arising out of this

Complaint.

                                                 Respectfully Submitted,
                                                 EDELMAN, LIESEN & MYERS, L.L.P.

                                                  /s/ Alexander Edelman __________
                                                 Alexander Edelman KS #25821
                                                 Sarah C. Liesen      KS #26988
                                                 sliesen@elmlawkc.com
                                                 208 W. Linwood Blvd.
                                                 Kansas City, Missouri 64111
                                                 Telephone: (816) 301-4056
                                                 Facsimile: (816) 463-8449

                                                 ATTORNEYS FOR PLAINTIFF




                                                   25
